UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-7701



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DERRICK A. CURRY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    William M. Nickerson, District Judge.
(CR-90-454-WMN, CA-98-934-WMN)


Submitted:   March 25, 1999                 Decided:   March 31, 1999


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Andrea Celestine Long, BOONE, BEALE, COSBY & LONG, Richmond, Vir-
ginia, for Appellant. John Vincent Geise, OFFICE OF THE UNITED
STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derrick A. Curry seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. United States v. Curry, Nos. CR-90-454-WMN;

CA-98-934-WMN (D. Md. Sept. 15, 1998).*     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s judgment or order is marked as
“filed” on September 10, 1998, the district court’s records show
that it was entered on the docket sheet on September 15, 1998.
Pursuant to Rules 58 and 79(a) of the Federal Rules of Civil
Procedure, it is the date that the judgment or order was entered on
the docket sheet that we take as the effective date of the district
court’s decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                 2